DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1 is cancelled. Claims 2-6 have been added and are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021; 08/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toma (US 20210344923 A1).

Regarding claim 2, Toma teaches a  method of video coding, the method comprising: 
receiving input data related to a current block in a current picture, wherein the input data correspond to a transform block of the current block at a video encoder side and the input data correspond to a decoded-quantized transform block of the current block at a video decoder side, the current block is rectangular, and a width of the current block is larger than or smaller than a height of the current block ([0098] For example, when the current block is a rectangular block); 
generating a target scaling matrix directly from a square base scaling matrix in one step without up-sampling-and-down-sampling or down-sampling-and-up-sampling ([0099] In this way, the encoder is capable of generating the quantization matrix corresponding to the rectangular block based on the quantization matrix corresponding to the square block, and thus there is no need for the encoder to encode a quantization matrix corresponding to the rectangular block); and 
scaling the current block according to the target scaling matrix (the encoder is capable of efficiently quantizing rectangular blocks which have various shapes, and thus is capable of increasing the coding efficiency. [0099]).

Regarding claim 3, Toma teaches the method of Claim 2, wherein when a smaller side of the current block having S rows (or columns) is smaller than W and a larger side of the current block having L columns (or rows) is larger than W, each of W/S rows (or columns) of the square base scaling matrix is extended using sample duplication to generate one extended row (or column) having L samples, W corresponding to a width of the square base scaling matrix (Fig. 54).

Regarding claim 6, Toma teaches an apparatus of video coding, the apparatus comprising one or more electronic circuits or processors configured to: 
receive input data related to a current block in a current picture, wherein the input data correspond to a transform block of the current block at a video encoder side and the input data correspond to a decoded-quantized transform block of the current block at a video decoder side, the current block is rectangular, and a width of the current block is larger than or smaller than a height of the current block ([0098] For example, when the current block is a rectangular block);
generate a target scaling matrix directly from a square base scaling matrix in one step without up-sampling-and-down-sampling or down-sampling-and-up-sampling ([0099] In this way, the encoder is capable of generating the quantization matrix corresponding to the rectangular block based on the quantization matrix corresponding to the square block, and thus there is no need for the encoder to encode a quantization matrix corresponding to the rectangular block); and 
scale the current block according to the target scaling matrix (the encoder is capable of efficiently quantizing rectangular blocks which have various shapes, and thus is capable of increasing the coding efficiency. [0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Toma in view of TSUKUBA (WO2019188097A1).

Regarding claim 4, Toma teaches the method of claim 2. Toma does not teach the following limitations, however, in an analogous art, TSUKUBA teaches wherein when a zero-out process is applied to high frequency components of the current block, the target scaling matrix with zero-out is generated directly from the square base scaling matrix in one step without said up-sampling- and-down-sampling or said down-sampling-and-up-sampling ([00101]	First, it is assumed that the first quantization matrix having the first size is selected as the reference quantization matrix for generating the second quantization matrix having the second size. The first size is W1 × H1, and the second size is W2 × H2. According to one of the following two formulas, a flag “zoFlag” can be set to indicate whether high-frequency component zeroing is applied to the transform block of the second size [0101]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of TSUKUBA and apply them to Toma. One would be motivated as such as the amount of information encoded, transmitted or stored can be reduced and the encoding efficiency can be improved (TSUKUBA: [0204]).

	Regarding claim 5, Toma in view of TSUKUBA teaches the method of claim 4. TSUKUBA teaches wherein when a smaller side of the current block having S rows/columns is smaller than a width of the square base scaling, a larger side of the current block having L columns/rows is larger than the width of the square base scaling, and the zero-outs process is applied to the high frequency components of the current block at location P along the larger side with P < L, a portion of each of S rows/columns of the square base scaling matrix is extended using sample duplication to generate one extended row having P samples and appending remaining samples with zeros (a flag “zoFlag” can be set to indicate whether high-frequency component zeroing is applied to the transform block of the second size: zo zoFlag = max (W2, H2)⟩ NTH zoFlag = W2⟩ NTH || H2⟩ NTH According to these equations, the flag zoFlag is set to 1 when zeroization of high frequency components is applied to the conversion block of the second size (W2 × H2).). The same motivation used to combine Toma in view of TSUKUBA in claim 4 is applicable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486